ROBB, Circuit Judge,
concurring:
I concur in the result, upon the ground that before asking the court to compel answers from the reporter Kantor the plaintiffs failed to explore alternative sources of information that were plainly available to them. This failure justified the court’s refusal to compel answers from Kantor.
I do not join in the broad statements concerning the “reporter’s privilege” set out in the majority opinion. In my judgment this sweeping exposition is unnecessary to the decision.